288 S.W.3d 831 (2009)
Larue L. McQUARY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69735.
Missouri Court of Appeals, Western District.
August 4, 2009.
Mark A. Grothoff, for Appellant.
James B. Farnsworth, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.
Prior reports: 241 S.W.3d 446; 173 S.W.3d 663.

ORDER
PER CURIAM:
Larue McQuary appeals the trial court's denial of his Rule 29.15 motion for post-conviction relief. On appeal, Mr. McQuary claims that the trial court clearly erred in denying his motion because he did not receive a fair trial due to a juror's intentional nondisclosures during voir dire. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).